                                                     Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 1 of 17



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiffs
                                            6
                                                                            UNITED STATES DISTRICT COURT
                                            7
                                                                                   DISTRICT OF ARIZONA
                                            8
                                            9       Adalila Sandoval, individually, and on        No. ___________________________
                                                    behalf of all others similarly situated,
                                           10
                                                                          Plaintiff,              COLLECTIVE ACTION
                                           11                                                     COMPLAINT PURSUANT TO 29
BENDAU & BENDAU PLLC




                                                    v.                                            U.S.C. § 201, ET SEQ.
                                           12
                                                    K & S ACW, LLC, an Arizona Limited
                       Phoenix, AZ 85060




                                           13       Liability Company, and Sean Rozsa and
                        P.O. Box 97066




                                                    Kristi Rosa, a Married Couple,
                                           14
                                                                          Defendants.
                                           15
                                           16
                                           17            Plaintiff, Adalila Sandoval (“Plaintiff”), individually, and on behalf of all other

                                           18   persons similarly situated, alleges as follows:
                                           19                                  PRELIMINARY STATEMENT
                                           20
                                                         1.     Plaintiff brings this action on behalf of herself and all similarly-situated
                                           21
                                                current and former Car Washers and/or Crew Members1 of Defendants K & S ACW,
                                           22
                                           23
                                                1
                                           24          For the purposes of this Complaint, “Car Washers and/or Crew Members” is
                                                exclusively a job title used for the purpose of classifying the putative class of similarly
                                           25   situated individuals, is not necessarily the job title of the Plaintiffs and putative class, and
                                           26   has no bearing or relation to any specialization, skill, education, training, or other
                                                qualification that might otherwise be associated with such a job title.
                                           27
                                           28
                                                                                               -1-
                                           29
                                           30
                                                    Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 2 of 17



                                                LLC, and Sean Rozsa and Kristi Rosa2 who were compensated at a straight-time hourly
                                            1
                                            2   rate for all hours worked, regardless of whether those hours exceeded 40 in any given
                                            3   workweek.
                                            4
                                                       2.     At all relevant times, Defendants operated and did business as Arizona Car
                                            5
                                                Wash Company.
                                            6
                                            7          3.     Plaintiff, individually, and on behalf of all others similarly-situated, brings
                                            8   this action against Defendants for their unlawful failure to pay overtime in violation of
                                            9
                                                the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).
                                           10
                                                       4.     Plaintiff brings a collective action under the FLSA to recover the unpaid
                                           11
BENDAU & BENDAU PLLC




                                           12   overtime owed to her individually and on behalf of all other similarly-situated employees,
                       Phoenix, AZ 85060




                                           13   current and former, of Defendants. Members of the Collective Action are referred to as
                        P.O. Box 97066




                                           14
                                                the “Collective Members.”
                                           15
                                                       5.     The Collective Members are all current and former Car Washers and/or
                                           16
                                           17   Crew Members who were employed by Defendants at any time starting three years before

                                           18   this Complaint was filed, up to the present.
                                           19
                                                       6.     This is an action for unpaid wages, liquidated damages, interest, attorneys’
                                           20
                                                fees, and costs under the FLSA.
                                           21
                                           22          7.     The FLSA was enacted “to protect all covered workers from substandard

                                           23   wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                           24
                                           25
                                           26
                                                2
                                                     All Defendants to this action are collectively referred to as either “AZ Car Wash
                                           27   Company” or “Defendants” unless specified otherwise.
                                           28
                                                                                               -2-
                                           29
                                           30
                                                  Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 3 of 17



                                                exempt employees an overtime premium for all time spent working in excess of 40 hours
                                            1
                                            2   per week.
                                            3          8.      Defendants engaged in the regular policy and practice of subjecting
                                            4
                                                Plaintiff and the Collective Members to their policy and practice of failing and/or
                                            5
                                                refusing to pay them overtime for time they worked in excess of 40 hours per week, in
                                            6
                                            7   violation of 29 U.S.C. § 207(a).
                                            8          9.      Therefore, Defendants did not pay Plaintiff or the Collective Members the
                                            9
                                                applicable overtime rate, in violation of 29 U.S.C. § 207.
                                           10
                                                                               JURISDICTION AND VENUE
                                           11
BENDAU & BENDAU PLLC




                                           12          10.     Plaintiff realleges and incorporates by reference all allegations in all
                       Phoenix, AZ 85060




                                           13   preceding paragraphs.
                        P.O. Box 97066




                                           14
                                                       11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           15
                                                29 U.S.C. § 201, et seq. because this action arises under the Constitution and laws of the
                                           16
                                           17   United States.

                                           18          12.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                           19
                                                because acts giving rise to the claims of Plaintiffs and the Collective Members occurred
                                           20
                                                within the District of Arizona, and Defendants regularly conduct business in and have
                                           21
                                           22   engaged in the conduct alleged in the Complaint – and, thus, are subject to personal

                                           23   jurisdiction in – this judicial district.
                                           24
                                                                                            PARTIES
                                           25
                                                       13.     Plaintiff realleges and incorporates by reference all allegations in all
                                           26
                                           27   preceding paragraphs.

                                           28
                                                                                              -3-
                                           29
                                           30
                                                  Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 4 of 17



                                                       14.    At all times material to the matters alleged in this Complaint, Plaintiff was
                                            1
                                            2   an individual residing in Maricopa County, Arizona, and is a former employee of
                                            3   Defendants.
                                            4
                                                       15.    At all material times, Plaintiff was a full-time, non-exempt employee of
                                            5
                                                Defendants who worked for Defendants from approximately June 1, 2018 through
                                            6
                                            7   approximately October 31, 2018.
                                            8          16.    Throughout Plaintiff’s entire employment, she was paid as an hourly
                                            9
                                                employee at a rate of $10.50 per hour.
                                           10
                                                       17.    At all material times, Plaintiff was employed by Defendants as defined by
                                           11
BENDAU & BENDAU PLLC




                                           12   the FLSA. Defendants employed Plaintiff to perform various unskilled labor related to
                       Phoenix, AZ 85060




                                           13   car wash operations. Plaintiff’s job duties generally consisted of, but was not limited to,
                        P.O. Box 97066




                                           14
                                                ticket writing, working the cash register, and other similar work that Defendants required
                                           15
                                                her to do.
                                           16
                                           17          18.    At all material times, Plaintiff was an employee of Defendants as defined

                                           18   by the FLSA, 29 U.S.C. § 203(e)(1) and was a non-exempt employee under 29 U.S.C. §
                                           19
                                                213(a)(1).
                                           20
                                                       19.    Plaintiff has given her written consent to be a party Plaintiff in this action
                                           21
                                           22   pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to this

                                           23   Complaint as “Exhibit A.”
                                           24
                                                       20.    Plaintiff brings this action on behalf of herself and on behalf of all other
                                           25
                                                persons similarly situated who are current or former Car Washers and/or Crew Members
                                           26
                                           27
                                           28
                                                                                             -4-
                                           29
                                           30
                                                  Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 5 of 17



                                                of Defendants, including but not limited to Car Washers and/or Crew Members who
                                            1
                                            2   agree in writing to join this action seeking recovery under the FLSA.
                                            3          21.    Plaintiff brings this action on behalf of himself and on behalf of all other
                                            4
                                                similarly situated current and former employees of Defendants–specifically, Car Washers
                                            5
                                                and/or Crew Members who were not paid overtime for time worked in excess of 40 hours
                                            6
                                            7   in any given workweek and whose wages, therefore, were non-compliant with the FLSA.
                                            8          22.    Defendant K & S ACW, LLC is an Arizona limited liability company,
                                            9
                                                authorized to do business in the State of Arizona and was at all relevant times Plaintiff’s
                                           10
                                                and the Collective Members’ Employer as defined by 29 U.S.C. § 203(d).
                                           11
BENDAU & BENDAU PLLC




                                           12          23.    At all relevant times, Defendant K & S ACW, LLC owned and operated as
                       Phoenix, AZ 85060




                                           13   Arizona Car Wash Company, an automobile washing and detailing company located at
                        P.O. Box 97066




                                           14
                                                2828 South Country Club Drive Mesa, AZ 85210.
                                           15
                                                       24.    Under the FLSA, Defendant K & S ACW, LLC is an employer. The FLSA
                                           16
                                           17   defines “employer” as any person who acts directly or indirectly in the interest of an

                                           18   employer in relation to an employee. At all relevant times, K & S ACW, LLC had the
                                           19
                                                authority to hire and fire employees, supervised and controlled work schedules or the
                                           20
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           21
                                           22   employment records in connection with Plaintiff’s and the Collective Members’

                                           23   employment with K & S ACW, LLC.
                                           24
                                                       25.    Defendant Sean Rozsa and Kristi Rozsa are, upon information and belief,
                                           25
                                                husband and wife. They have caused events to take place giving rise to the claims in this
                                           26
                                           27   Complaint as to which their marital community is fully liable. Both are owners of K & S

                                           28
                                                                                             -5-
                                           29
                                           30
                                                  Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 6 of 17



                                                ACW, LLC, and were at all relevant times Plaintiff’s and the Collective Members’
                                            1
                                            2   employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                            3          26.    Under the FLSA, Defendants Sean Rozsa and Kristi Rozsa are employers.
                                            4
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                            5
                                                of an employer in relation to an employee. Sean Rozsa and Kristi Rozsa are the owners
                                            6
                                            7   of K & S ACW, LLC. They had the authority to hire and fire employees, supervised and
                                            8   controlled work schedules or the conditions of employment, determined the rate and
                                            9
                                                method of payment, and maintained employment records in connection with Plaintiff’s
                                           10
                                                and the Collective Members’ employment with K & S ACW, LLC. As persons who
                                           11
BENDAU & BENDAU PLLC




                                           12   acted in the interest of K & S ACW, LLC in relation to the company’s employees, Sean
                       Phoenix, AZ 85060




                                           13   Rozsa and Kristi Rozsa are subject to individual liability under the FLSA.
                        P.O. Box 97066




                                           14
                                                       27.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                           15
                                                Defendants gave consent to, ratified, and authorized the acts of all other Defendants, as
                                           16
                                           17   alleged in this Complaint.

                                           18          28.    Defendants, and each of them, are sued in both their individual and
                                           19
                                                corporate capacities.
                                           20
                                                       29.    Defendants are jointly and severally liable for the injuries and damages
                                           21
                                           22   sustained by Plaintiff and the Collective Members.

                                           23          30.    At all relevant times, Plaintiff and the Collective Members were
                                           24
                                                “employees” of Defendants as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           25
                                                       31.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           26
                                           27   Defendants.

                                           28
                                                                                             -6-
                                           29
                                           30
                                                  Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 7 of 17



                                                       32.    At all relevant times, Defendants were and continue to be “employers” as
                                            1
                                            2   defined by FLSA, 29 U.S.C. § 201, et seq.
                                            3          33.    Defendants individually and/or through an enterprise or agent, directed and
                                            4
                                                exercised control over Plaintiff’s and the Collective Members’ work and wages at all
                                            5
                                                relevant times.
                                            6
                                            7          34.    At all relevant times, Plaintiff and the Collective Members, in their work
                                            8   for Defendants, were engaged in commerce or the production of goods for commerce.
                                            9
                                                       35.    At all relevant times, Plaintiff and the Collective Members, in their work
                                           10
                                                for Defendants, were employed by an enterprise engaged in commerce that had annual
                                           11
BENDAU & BENDAU PLLC




                                           12   gross sales of at least $500,000.
                       Phoenix, AZ 85060




                                           13                                 FACTUAL ALLEGATIONS
                        P.O. Box 97066




                                           14
                                                       36.    Plaintiff realleges and incorporates by reference all allegations in all
                                           15
                                                preceding paragraphs.
                                           16
                                           17          37.    Defendants own and/or operate as Arizona Car Wash Company, an

                                           18   enterprise located in Maricopa County, Arizona.
                                           19
                                                       38.    Arizona Car Wash Company is an enterprise whose primary marketplace
                                           20
                                                offering is automobile washing and detailing.
                                           21
                                           22          39.    On approximately June 1, 2018, Plaintiff began employment with

                                           23   Defendants as a Car Washer and/or Crew Member, performing various repetitive tasks
                                           24
                                                such as unskilled labor related to car wash operation, which generally consisted of, but
                                           25
                                                were not limited to, ticket writing, working the cash register, and other similar work that
                                           26
                                           27   Defendants required her to do.

                                           28
                                                                                             -7-
                                           29
                                           30
                                                  Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 8 of 17



                                                       40.     At all relevant times, Defendants did not pay Plaintiff or the Collective
                                            1
                                            2   Members one and one half times their regular rates of pay for time spent working in
                                            3   excess of 40 hours in a given workweek.
                                            4
                                                       41.     Plaintiff and the Collective Members are and were non-exempt employees.
                                            5
                                                       42.     From the beginning of Plaintiff’s and the Collective Members’ employment
                                            6
                                            7   through the present day, Defendants failed to properly compensate Plaintiff and the
                                            8   Collective Members for any of their overtime hours. During this time, Plaintiff and the
                                            9
                                                Collective Members generally worked approximately fifty (50) hours per given
                                           10
                                                workweek.
                                           11
BENDAU & BENDAU PLLC




                                           12          43.     Plaintiff and the Collective Members were paid exclusively on an hourly
                       Phoenix, AZ 85060




                                           13   basis basis.
                        P.O. Box 97066




                                           14
                                                       44.     Plaintiff and the Collective Members were not managers.
                                           15
                                                       45.     Plaintiff and the Collective Members did not have supervisory authority
                                           16
                                           17   over any employees, did not possess the authority to hire or fire employees, did not

                                           18   possess authority to make critical job decisions with respect to any of Defendants’
                                           19
                                                employees, did not direct the work of two or more employees, and did not exercise
                                           20
                                                discretion and independent judgment with respect to matters of significance.
                                           21
                                           22          46.     Plaintiff’s and the Collective Members’ primary duty was not the

                                           23   management of the enterprise in which they were employed or any recognized
                                           24
                                                department of the enterprise.
                                           25
                                           26
                                           27
                                           28
                                                                                             -8-
                                           29
                                           30
                                                  Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 9 of 17



                                                      47.    From the beginning of Plaintiff’s and the Collective Members’ employment
                                            1
                                            2   through the present day, Defendants failed to properly compensate them for any of their
                                            3   overtime hours.
                                            4
                                                      48.    Defendants knew that – or acted with reckless disregard as to whether –
                                            5
                                                their refusal or failure to properly compensate Plaintiff and the Collective Members over
                                            6
                                            7   the course of their employment would violate federal and state law, and Defendants were
                                            8   aware of the FLSA overtime wage requirements during Plaintiffs’ and the Collective
                                            9
                                                Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                           10
                                                the FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12         49.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                       Phoenix, AZ 85060




                                           13   and the Collective Members of their rights under the FLSA.
                        P.O. Box 97066




                                           14
                                                      50.    Therefore, in a given workweek, and during each and every workweek of
                                           15
                                                Plaintiff’s and the Collective Members’ employment with Defendants, Plaintiff and the
                                           16
                                           17   Collective Members were subject to Defendants’ policy and practice of not paying one

                                           18   and one half times Plaintiff’s and the Collective Members’ regular rates of pay.
                                           19
                                                      51.    In a given workweek, and during each and every workweek of Plaintiff’s
                                           20
                                                and the Collective Members’ employment with Defendants, Plaintiff and the Collective
                                           21
                                           22   Members worked more than 40 hours but were not paid the applicable one and one half

                                           23   times Plaintiff’s and the Collective Members’ regular rates of pay for time they spent
                                           24
                                                working in excess of 40 hours.
                                           25
                                                      52.    Plaintiff believes and therefore claims that Defendants subjected each and
                                           26
                                           27   every Car Washer and/or Crew Member that they employed, including Plaintiff and the

                                           28
                                                                                           -9-
                                           29
                                           30
                                                 Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 10 of 17



                                                Collective Members, to their policy and specific course of not paying one and one half
                                            1
                                            2   times Plaintiff’s and the Collective Members’ regular rates of pay.
                                            3            53.   Plaintiff and the Collective Members are covered employees within the
                                            4
                                                meaning of the Fair Labor Standards Act (“FLSA”).
                                            5
                                                         54.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            6
                                            7   and the Collective Members of their rights under the FLSA.
                                            8            55.   Defendants individually and/or through an enterprise or agent, directed and
                                            9
                                                exercised control over Plaintiff’s and Collective Members’ work and wages at all relevant
                                           10
                                                times.
                                           11
BENDAU & BENDAU PLLC




                                           12            56.   Due to Defendants’ illegal wage practices, Plaintiff and the Collective
                       Phoenix, AZ 85060




                                           13   Members are entitled to recover from Defendants compensation for unpaid overtime
                        P.O. Box 97066




                                           14
                                                wages, an additional amount equal amount as liquidated damages, interest, and
                                           15
                                                reasonable attorney’s fees and costs of this action under 29 U.S.C. § 216(b).
                                           16
                                           17                             COLLECTIVE ACTION ALLEGATIONS

                                           18            57.   Plaintiff realleges and incorporates by reference all allegations in all
                                           19
                                                preceding paragraphs.
                                           20
                                                         58.   Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) on her own
                                           21
                                           22   behalf and as a representative of individuals similarly situated who are current or former

                                           23   Car Washers and/or Crew Members of Defendants.
                                           24
                                                         59.   At all times material, Defendants paid Plaintiff and the Collective Members
                                           25
                                                at a fixed hourly rate.
                                           26
                                           27
                                           28
                                                                                             -10-
                                           29
                                           30
                                                 Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 11 of 17



                                                       60.     Defendants subjected all of their Car Washers and/or Crew Members,
                                            1
                                            2   including Plaintiff and the Collective Members, to their policy and practice of not paying
                                            3   their Car Washers and/or Crew Members one and one half times their regular rates of pay
                                            4
                                                for time they spent working in excess of 40 hours in a given workweek, in violation of 29
                                            5
                                                U.S.C. § 207(a).
                                            6
                                            7          61.     At all times material, Plaintiff and the Collective Members are and have
                                            8   been similarly situated, have had substantially similar job requirements and pay
                                            9
                                                provisions, and are and have been subject to Defendants’ decision, policy, plan, and
                                           10
                                                common programs, practices, procedures, protocols, routines, and rules of willfully
                                           11
BENDAU & BENDAU PLLC




                                           12   subjecting Plaintiff and the Collective Members to their policy and practice of not paying
                       Phoenix, AZ 85060




                                           13   their Car Washers and/or Crew Members one and one half times their regular rates of pay
                        P.O. Box 97066




                                           14
                                                for time they spent working in excess of 40 hours in a given workweek, in violation of 29
                                           15
                                                U.S.C. § 207(a).
                                           16
                                           17          62.     Plaintiff’s claims stated in this complaint are essentially the same as those

                                           18   of the Collective Members. This action is properly maintained as a collective action
                                           19
                                                because in all pertinent aspects the employment relationship of individuals similarly
                                           20
                                                situated to Plaintiff is identical or substantially similar.
                                           21
                                           22          63.     Plaintiff and the Collective Members were each compensated on an hourly

                                           23   basis for the duration of their employment with Defendants.
                                           24
                                                       64.     The Collective Members perform or have performed the same or similar
                                           25
                                                work as Plaintiff.
                                           26
                                           27
                                           28
                                                                                              -11-
                                           29
                                           30
                                                 Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 12 of 17



                                                       65.    Defendants’ failure to pay overtime compensation required by the FLSA
                                            1
                                            2   results from generally applicable policies or practices, and does not depend on the
                                            3   personal circumstances of Plaintiff or the Collective Members.
                                            4
                                                       66.    While Plaintiff and Defendants have described Plaintiff’s and the
                                            5
                                                Collective Members’ job titles as Car Washers and/or Crew Members, the specific job
                                            6
                                            7   titles or precise job responsibilities of each Collective Member does not prevent
                                            8   collective treatment.
                                            9
                                                       67.    All Collective Members, irrespective of their particular job requirements
                                           10
                                                and job titles, are entitled to proper overtime wage compensation for all hours worked in
                                           11
BENDAU & BENDAU PLLC




                                           12   excess of 40 in a given workweek.
                       Phoenix, AZ 85060




                                           13          68.    Although the exact amount of damages may vary among the Collective
                        P.O. Box 97066




                                           14
                                                Members, the damages for the Collective Members can be easily calculated by a simple
                                           15
                                                formula. The claims of all Collective Members arise from a common nucleus of facts.
                                           16
                                           17   Liability is based on a systematic course of wrongful conduct by the Defendants that

                                           18   caused harm to all of the Collective Members.
                                           19
                                                       69.    As such, Plaintiff bring his FLSA overtime wage claim as a collective
                                           20
                                                action on behalf of the following class:
                                           21
                                           22                 The FLSA Collective Members are all of Defendants’ current
                                                              and former Car Washers, Crew Members, and/or all other
                                           23                 Hourly Employees of Defendants who were not paid one and one
                                           24                 half times their regular rates of pay for time spent working in
                                                              excess of 40 hours in a given workweek, starting three years
                                           25                 before this lawsuit was filed up to the present.
                                           26
                                           27
                                           28
                                                                                           -12-
                                           29
                                           30
                                                 Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 13 of 17



                                                        70.   Defendants’ unlawful conduct, as described in this Collective Action
                                            1
                                            2   Complaint, is pursuant to Defendants’ corporate policy or practice of minimizing labor
                                            3   costs by refusing and/or failing to properly compensate its employees according to the
                                            4
                                                FLSA.
                                            5
                                                        71.   Defendants are aware or should have been aware that federal law prohibited
                                            6
                                            7   them from not paying their Car Washers and/or Crew Members –namely, Plaintiff and
                                            8   the Collective Members–an overtime premium wage for time spent working in excess of
                                            9
                                                40 hours per given workweek.
                                           10
                                                        72.   Defendants’ unlawful conduct has been widespread, repeated, and
                                           11
BENDAU & BENDAU PLLC




                                           12   consistent.
                       Phoenix, AZ 85060




                                           13           73.   This action is properly brought and maintained as an opt-in collective
                        P.O. Box 97066




                                           14
                                                action pursuant to 29 U.S.C. § 216(b).
                                           15
                                                        74.   Upon information and belief, the individuals similarly situated to Plaintiff
                                           16
                                           17   include more than twenty (20) employees currently and/or formerly employed by

                                           18   Defendants, and Plaintiffs are unable to state the precise number of similarly-situated
                                           19
                                                employees because that information is solely in Defendants’ possession, custody, or
                                           20
                                                control, but it can be readily ascertained from their employment records and the records
                                           21
                                           22   of Defendants’ payroll processor.

                                           23           75.   Notice can be provided to the Collective Members by First Class Mail to
                                           24
                                                the last address known to Defendants, via email at the last known email address known to
                                           25
                                                Defendants, and by text message to the last known telephone number known to
                                           26
                                           27   Defendants.

                                           28
                                                                                           -13-
                                           29
                                           30
                                                 Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 14 of 17



                                                                                        DAMAGES
                                            1
                                            2          76.    Plaintiff realleges and incorporates by reference all allegations in all
                                            3   preceding paragraphs.
                                            4
                                                       77.    Plaintiff and the Collective Members are entitled to recover overtime
                                            5
                                                compensation for the hours they worked in excess of 40 per given workweek for which
                                            6
                                            7   they were not paid at the federally mandated one and one half times their regular rates of
                                            8   pay.
                                            9
                                                       78.    Plaintiff and the Collective Members are also entitled to an amount equal to
                                           10
                                                all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
                                           11
BENDAU & BENDAU PLLC




                                           12          79.    Plaintiff and the Collective Members are also entitled to recover their
                       Phoenix, AZ 85060




                                           13   attorney’s fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
                        P.O. Box 97066




                                           14
                                                                  COUNT ONE: FAIR LABOR STANDARDS ACT
                                           15                          FAILURE TO PAY OVERTIME
                                           16
                                                       80.    Plaintiff realleges and incorporates by reference all allegations in all
                                           17
                                                preceding paragraphs.
                                           18
                                           19          81.    At all relevant times, Defendants did not pay Plaintiff or the Collective

                                           20   Members one and one half times their regular rates of pay for time spent working in
                                           21   excess of 40 hours in a given workweek.
                                           22
                                                       82.    Defendants engaged in such conduct in direct violation of 29 U.S.C. §
                                           23
                                           24   207(a).

                                           25
                                           26
                                           27
                                           28
                                                                                            -14-
                                           29
                                           30
                                                 Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 15 of 17



                                                       83.    As such, unpaid overtime wages for such time Plaintiff and the Collective
                                            1
                                            2   Members worked in excess of 40 hours per given workweek is owed to Plaintiff and the
                                            3   Collective Members for the entire time they were employed by Defendants.
                                            4
                                                       84.    Defendants knew that – or acted with reckless disregard as to whether –
                                            5
                                                their refusal or failure to properly compensate Plaintiff and the Collective Members over
                                            6
                                            7   the course of their employment would violate federal and state law, and Defendants were
                                            8   aware of the FLSA overtime wage requirements during Plaintiff’s and the Collective
                                            9
                                                Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                           10
                                                the FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12          85.    Plaintiff and the Collective Members are therefore entitled to compensation
                       Phoenix, AZ 85060




                                           13   for their unpaid overtime wages at an hourly rate, to be proven at trial, plus an additional
                        P.O. Box 97066




                                           14
                                                equal amount as liquidated damages, together with interest, reasonable attorney’s fees,
                                           15
                                                and costs.
                                           16
                                           17          WHEREFORE, Plaintiff, Adalila Sandoval, individually, and on behalf of all other

                                           18   similarly situated persons, requests that this Court grant the following relief in Plaintiff’s
                                           19
                                                and the Collective Members’ favor, and against Defendants:
                                           20
                                                       A.     For the Court to declare and find that the Defendants committed one or
                                           21
                                           22                 more of the following acts:

                                           23                 i.     violated overtime provisions of the FLSA, 29 U.S.C. § 207, by
                                           24
                                                                     failing to pay proper overtime wages;
                                           25
                                                              ii.    willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                                           26
                                           27
                                           28
                                                                                             -15-
                                           29
                                           30
                                                 Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 16 of 17



                                                       B.     For the Court to award damages in the amounts of all unpaid overtime
                                            1
                                            2                 compensation due and owing to Plaintiff and the Collective Members for
                                            3                 time they spent working in excess of 40 hours per given workweek;
                                            4
                                                       C.     For the Court to award compensatory damages, including liquidated
                                            5
                                                              damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                                            6
                                            7                 trial;
                                            8          D.     For the Court to award prejudgment and post-judgment interest on any
                                            9
                                                              damages awarded;
                                           10
                                                       E.     For the Court to award Plaintiff’s and the Collective Members’ reasonable
                                           11
BENDAU & BENDAU PLLC




                                           12                 attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                       Phoenix, AZ 85060




                                           13                 all other causes of action set forth in this Complaint;
                        P.O. Box 97066




                                           14
                                                       F.     For the Court to provide reasonable incentive awards for each named
                                           15
                                                              Plaintiff to compensate them for the time they spent attempting to recover
                                           16
                                           17                 wages for the Collective Members and for the risks they took in doing so;

                                           18                 and
                                           19
                                                       G.     Such other relief as this Court deems just and proper.
                                           20
                                                            REQUEST FOR COLLECTIVE ACTION CERTIFICATION
                                           21
                                           22          As to Count I of this Complaint, Plaintiff requests that the Court designate this

                                           23   action as a collective action on behalf of the FLSA Collective Members and promptly
                                           24
                                                issue a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the
                                           25
                                                FLSA opt-in class, apprising them of the pendency of this action, and permitting them to
                                           26
                                           27
                                           28
                                                                                            -16-
                                           29
                                           30
                                                 Case 2:18-cv-04043-JZB Document 1 Filed 11/13/18 Page 17 of 17



                                                timely assert FLSA claims in this action by filing individual Consent to Sue Forms
                                            1
                                            2   pursuant to 29 U.S.C. § 216(b).
                                            3                                     JURY TRIAL DEMAND
                                            4
                                                      Plaintiffs demand a trial by jury on all issues so triable.
                                            5
                                                      RESPECTFULLY SUBMITTED this 13th day of November, 2017.
                                            6
                                            7                                              BENDAU & BENDAU PLLC
                                            8                                                      By: /s/ Clifford P. Bendau, II
                                            9                                                      Clifford P. Bendau, II
                                                                                                   Christopher J. Bendau
                                           10                                                      Attorneys for Plaintiffs
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                            -17-
                                           29
                                           30
